Filed 6/24/19




                        CERTIFIED FOR PARTIAL PUBLICATION *


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                FIFTH APPELLATE DISTRICT

    In re J.M., a Person Coming Under the Juvenile
    Court Law.

    THE PEOPLE,                                                       F077508

             Plaintiff and Respondent,                       (Super. Ct. No. JJD070875)

                   v.
                                                                    OPINION
    J.M.,

             Defendant and Appellant.



            APPEAL from a judgment of the Superior Court of Tulare County. Robert
Anthony Fultz and Hugo J. Loza, Judges. †
            Martin Baker, under appointment by the Court of Appeal, for Defendant and
Appellant.
            Xavier Becerra, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Tia M. Coronado and Daniel B.
Bernstein, Deputy Attorneys General, for Plaintiff and Respondent.


*       Pursuant to California Rules of Court, rules 8.1105(b) and 8.1110, this opinion is
certified for publication with the exception of parts III and IV of the Discussion.
†      Judge Fultz presided on September 5 and 7, 2017; Judge Loza presided on all
other hearings pertinent to this appeal.
                                          -ooOoo-
       J.M., a minor, was adjudged a ward of the court pursuant to Welfare and
Institutions Code section 602, following a finding he made a false report a bomb or other
explosive device would be placed in his school, in violation of Penal Code section 148.1,
subdivision (c). 1 The offense was designated a felony, and J.M. was placed on probation
on various terms and conditions.
       In the published portion of this opinion, we hold that J.M.’s words were not
protected by the First Amendment to the United States Constitution, and section 148.1,
subdivision (c) is not unconstitutionally overbroad. In the unpublished portion, we hold
J.M. is not entitled to reversal based on the prosecution’s failure to establish the corpus
delicti of the offense; but, as he was not properly notified of his right to seek deferred
entry of judgment (DEJ), we must conditionally reverse and remand the matter for further
proceedings.
                                           FACTS
       J.M. and A.B. attended school together and had known each other for 10 years. 2
On August 30, 2017, they had a conversation after school. Both were supposed to
graduate that year, and A.B. asked if J.M. was going to graduate. J.M. said no, because
he was behind on credits. He seemed a little upset about it. He was on his phone, but
started talking to A.B. about how one day, he was going to “blow up the school, shoot it,”
and that he knew how to get an Army grenade. 3 A.B. thought he was joking, but she was
not sure. He sounded very serious. She told her supervising teacher, “[b]ecause things


1      Further statutory references are to the Penal Code unless otherwise stated.
2     A.B. had never seen J.M. carry a weapon. She did not consider him to be a violent
person.
3      Shortly after the conversation, A.B. wrote that J.M. said, “ ‘I will blow up the
school one day and I know where to find an army gernade [sic].’ [¶] He also talked
about skining [sic] someone alive.”


                                              2.
like that are really serious.” The school was “like . . . [her] home so [she] wanted to
protect everybody.”
       Visalia Police Officer Martinez responded to the school. When Martinez told J.M.
the police had been informed he made some comments about blowing up the school, J.M.
admitted saying that to A.B., but explained he was “completely joking” and did not
intend to cause A.B. panic or concern. Asked how the statements came about, J.M. said
he and A.B. were talking about graduation. When he looked at his cell phone, he did not
have reception. That was when he made the comment about blowing up the school.
       Martinez asked if J.M. had any weapons in his residence; J.M. responded that his
grandmother did, and he consented to a search of the home. He also consented to a
search of his cell phone for his Internet search history. Martinez looked through weeks of
the search history and found nothing of interest to the investigation. Likewise, nothing of
interest was found in a search of J.M.’s room at his grandmother’s house. The only
weapons at the house belonged to his grandmother’s late husband. They were under the
bed. They were not loaded. The ammunition was in a separate closet.
                                      DISCUSSION
                                              I
                                   FIRST AMENDMENT
       J.M. contends his words were protected by the First Amendment to the United
States Constitution, and so were not subject to criminal sanctions. We disagree. 4
       “The First Amendment, applicable to the States through the Fourteenth
Amendment, provides that ‘Congress shall make no law . . . abridging the freedom of
speech.’ The hallmark of the protection of free speech is to allow ‘free trade in ideas’ —
even ideas that the overwhelming majority of people might find distasteful or


4       This argument was raised and rejected in the juvenile court, so no question of
forfeiture arises. (Cf. In re Curtis S. (2013) 215 Cal. App. 4th 758, 761-762.)


                                             3.
discomforting. [Citations.] Thus, the First Amendment ‘ordinarily’ denies a State ‘the
power to prohibit dissemination of social, economic and political doctrine which a vast
majority of its citizens believes to be false and fraught with evil consequence.’
[Citation.]” (Virginia v. Black (2003) 538 U.S. 343, 358.)
       “Content-based regulations are presumptively invalid. [Citations.]” (R.A.V. v. St.
Paul (1992) 505 U.S. 377, 382.) “The protections afforded by the First Amendment,
however, are not absolute, and [the United States Supreme Court has] long recognized
that the government may regulate certain categories of expression consistent with the
Constitution. [Citation.] The First Amendment permits ‘restrictions upon the content of
speech in a few limited areas, which are “of such slight social value as a step to truth that
any benefit that may be derived from them is clearly outweighed by the social interest in
order and morality.” ’ [Citation.] [¶] Thus, for example, a State may punish those words
‘which by their very utterance inflict injury or tend to incite an immediate breach of the
peace.’ [Citations.] . . . And the First Amendment also permits a State to ban a ‘true
threat.’ [Citations.]” (Virginia v. Black, supra, 538 U.S. at pp. 358-359.)
       In cases raising First Amendment issues, an appellate court is required to “make
an independent examination of the record . . . to ensure that a speaker’s free speech rights
have not been infringed by a trier of fact’s determination that the communication at
issue” is subject to a criminal sanction. (In re George T. (2004) 33 Cal. 4th 620, 632; see
Tobe v. City of Santa Ana (1995) 9 Cal. 4th 1069, 1084.)
       J.M. was found to have violated section 148.1, subdivision (c), which provides:
“Any person who maliciously informs any other person that a bomb or other explosive
has been or will be placed or secreted in any public or private place, knowing that the
information is false, is guilty of a crime . . . .” Because of the known dangers of bombs
and other explosives, “section 148.1 has long prohibited various acts that exploit the
public’s fear of bombs, and that predictably provoke havoc and alarm. Together,
subdivisions (a) and (b) of section 148.1 basically prohibit reports of bombs to law

                                              4.
enforcement officials, emergency personnel, and communication and transportation
outlets, where such reports are knowingly false when made. Subdivision (c) of section
148.1 prohibits other malicious acts of disseminating information known to be false about
the presence of a bomb.” (People v. Turnage (2012) 55 Cal. 4th 62, 72.)
       J.M. says that in order to place an utterance outside of First Amendment
protection, “there must be a specific intent to communicate a threat or false information
under circumstances where the communication is reasonably likely to cause disruption or
sustained fear of harm.” He says his words must be evaluated as a false prediction of a
future crime and not as a true threat. 5 He concludes: “Because it cannot be said that
[J.M.] intended to communicate false information under circumstances where it was
reasonably likely that the recipient would be in sustained fear and because the falsely
uttered words did not by their nature have the inherent potential to cause alarm or
disruption, [J.M.’s] utterance was protected by the First Amendment.”
       In In re M.S. (1995) 10 Cal. 4th 698, the California Supreme Court construed
section 422.6, a “hate crime” statute that prohibits any person from, by force or threat of
force, willfully injuring, intimidating, interfering with, oppressing, or threatening another
person because of the victim’s actual or perceived gender, race, religion, sexual
orientation, or similar characteristic. (Id., subd. (a); see § 422.55, subd. (a).) In
upholding the statute against a First Amendment challenge, the court stated: “Under
section 422.6, for a conviction based on speech alone, the prosecution must prove the
speech itself threatened violence and the defendant had the ‘apparent ability’ to carry out
the threat. . . . [W]hether section 422.6 is violated in a given case should not depend on
the robustness or susceptibility of the victim. We therefore construe the phrase ‘apparent


5      “ ‘True threats’ encompass those statements where the speaker means to
communicate a serious expression of an intent to commit an act of unlawful violence to a
particular individual or group of individuals. [Citations.] The speaker need not actually
intend to carry out the threat.” (Virginia v. Black, supra, 538 U.S. at pp. 359-360.)


                                              5.
ability’ objectively, as implying the threat must be one that would reasonably tend to
induce fear in the victim. [Citation.]” (M.S., supra, 10 Cal.4th at pp. 714-715.) The
court found the statute required proof of a specific intent to interfere with a person’s
protected right, and that this requirement helped protect against unconstitutional
application to protected speech. (Id. at p. 713.) Accordingly, the court declined to read
into the statute a requirement of the threat’s imminence or immediacy. (Id. at pp. 713-
714.) It concluded: “As long as the threat reasonably appears to be a serious expression
of intention to inflict bodily harm [citation], and its circumstances are such that there is a
reasonable tendency to produce in the victim a fear the threat will be carried out
[citation], the fact the threat may be contingent on some future event . . . does not cloak it
in constitutional protection. [Citations.]” (Id. at p. 714.)
       In People v. Lowery (2011) 52 Cal. 4th 419, the state high court considered a First
Amendment challenge to section 140, subdivision (a), which criminalizes willfully using
or threatening to use force or violence upon the person of a witness to or victim of a
crime, because the witness or victim provided assistance or information to a law
enforcement officer or prosecutor in a criminal or juvenile court proceeding. The
defendant claimed statutes punishing verbal threats violate the First Amendment unless
limited to threats made with the specific intent to intimidate the victim, something absent
from section 140. (Lowery, supra, 52 Cal.4th at p. 426.) To ensure constitutionality of
section 140, subdivision (a), the court construed it “as applying only to those threatening
statements that a reasonable listener would understand, in light of the context and
surrounding circumstances, to constitute a true threat, . . . rather than an expression of jest
or frustration. The latter category carries First Amendment protection; the former does
not. [Citation.]” (Lowery, supra, at p. 427.) The court concluded that, so construed, the
statute did not violate the First Amendment. (Lowery, supra, at p. 427.)
       In our view, the absence of the requirements set out in the foregoing cases does
not insulate J.M.’s words from criminal sanctions. Nor does evaluating those words as a

                                              6.
false prediction rather than as a threat. This is made clear by Levin v. United Air Lines,
Inc. (2008) 158 Cal. App. 4th 1002 (Levin), which is discussed by both parties, and People
v. Stanistreet (2002) 29 Cal. 4th 497 (Stanistreet), which is not mentioned by either.
       In Levin, the plaintiff arrived at an airline terminal 20 minutes before the
scheduled departure of her flight. A series of contentious exchanges ensued between her,
airline personnel, and airport security and police, during which the plaintiff made at least
three references to a bomb in her luggage. She was arrested for making a false bomb
report, then sued various entities and individuals for causes of action that included false
arrest. The jury returned a verdict against her, and she appealed. (Levin, supra, 158
Cal.App.4th at pp. 1006-1007.)
       The plaintiff’s false arrest claim turned on whether officers lacked probable cause
to arrest her for violating section 148.1, subdivision (a). 6 (Levin, supra, 158 Cal.App.4th
at p. 1017.) The appellate court acknowledged the statute does not require a specific
intent to cause fear or harm, but rather only that a report was made to a specified person
or entity, with knowledge the report was false. (Id. at p. 1021.) Nevertheless, the court
concluded that “a false statement to airport personnel or peace officers about a bomb in
luggage, even if not seriously made or understood,” could be the basis for a violation of
the statute. (Id. at p. 1007.)
       In so holding, the appellate court rejected the claim the First Amendment requires
the statute to be read to criminalize only “ ‘true threats.’ ” (Levin, supra, 158
Cal.App.4th at p. 1022.) The court explained:



6      Section 148.1, subdivision (a) provides in pertinent part: “Any person who reports
to any peace officer . . . , employee of a fire department . . . , district attorney, newspaper,
radio station, television station, . . . employees of an airline, employees of an airport, . . .
[or] occupants of a building . . . that a bomb or other explosive has been or will be placed
or secreted in any public or private place, knowing that the report is false, is guilty of a
crime . . . .”


                                               7.
               “The concept of a ‘true threat’ has no application here. Plaintiff was
       not arrested for making a threat. [Citation.] She was arrested for making a
       false report of a bomb. . . . [S]ection 148.1, subdivision (a) does not require
       that the speaker intend to cause fear or harm or that the report cause actual
       fear or harm. The statute criminalizes falsely uttered words that by their
       very nature have the inherent potential to cause alarm or disruption if
       reported to one of the persons or entities identified in the statute. As such,
       the words prohibited by the statute are similar in nature to the false cry of
       ‘fire’ in a crowded theater . . . which has been described as a verbal act that
       is not protected by the First Amendment. [Citations.] Because the making
       of a false bomb report to the specified persons or entities is not protected
       speech, the trial court was not required to read any ‘true threat’ limitation
       into section 148.1, subdivision (a). [Citation.]

               “That the words might be said sarcastically or jokingly, or might
       even be understood as such, does not provide constitutional protection to
       the falsely stated words involved here. Because of the nature of the words
       and the statutorily required recipients, the words should not be deemed
       protected under the circumstances. Neither the police nor the other persons
       or entities specified in the statute should be put in the position of having to
       speculate whether the person making the bomb report intended that it be
       taken seriously or as a joke.

              “The application of section 148.1, subdivision (a) is limited to
       reports to certain governmental, law enforcement, media, and
       transportation-related personnel. The statute thereby reflects a legislative
       determination that false bomb reports to the specified persons or entities are
       by their nature matters to be taken seriously. Thus, the actual effect on the
       person to whom the report is made is not an element of the crime. Even if
       it were, generally the recipients of such a report, because of their positions,
       would be reasonable in giving credence to that report.” (Levin, supra, 158
       Cal.App.4th at pp. 1022-1023, fn. omitted.)
       In contrast to subdivision (a) of section 148.1, subdivision (c) of the statute does
not require the false report to be made to a person or entity that might loosely be
described as having some sort of public function or responsibility. Nevertheless, the
falsely uttered words still have the inherent potential to cause fear, alarm or disruption.
That the official response might be less extensive or urgent if the false report is made to a
private person or if the report is of a future placement of a bomb or explosive, does not




                                              8.
change the fact such an utterance is a verbal act that does not enjoy First Amendment
protection.
       Nor does constitutional protection result merely because the words might have
been said jokingly or in a moment of frustration. Neither A.B. nor any other person
should have to guess whether J.M. or some other speaker is serious. Moreover,
subdivision (c) of section 148.1, unlike subdivision (a) of the statute, requires that the
speaker act “maliciously.” Although conviction under a statute proscribing conduct done
“ ‘maliciously’ ” does not require proof of a specific intent (People v. Licas (2007) 41
Cal. 4th 362, 366), “[t]he words ‘malice’ and ‘maliciously’ import a wish to vex, annoy,
or injure another person, or an intent to do a wrongful act . . . .” (§ 7, subd. (4), italics
added.) This reflects a legislative determination that false reports of bomb placement
spoken maliciously to anyone are inherently matters to be taken seriously.
       Our conclusion J.M.’s words were not entitled to First Amendment protection is
bolstered by Stanistreet, supra, 29 Cal. 4th 497, which considered and rejected a
challenge on First Amendment grounds to section 148.6. 7 Drawing extensively from
United States Supreme Court opinions concerning defamation, the state high court
explained: “[S]peech criticizing the government and governmental officials receives the
highest protection. However, this protection does not extend to all speech. ‘But there is
no constitutional value in false statements of fact. Neither the intentional lie nor the
careless error materially advances society’s interest in “uninhibited, robust, and wide-
open” debate on public issues. [Citation.] They belong to that category of utterances
which “are no essential part of any exposition of ideas, and are of such slight social value
as a step to truth that any benefit that may be derived from them is clearly outweighed by
the social interest in order and morality.” [Citation.]’ [Citation.]” (Stanistreet, supra, at

7      Section 148.6, subdivision (a)(1) provides: “Every person who files any allegation
of misconduct against any peace officer, . . . knowing the allegation to be false, is guilty
of a misdemeanor.”


                                               9.
pp. 504-505.) The court concluded: “Section 148.6 governs false allegations of
misconduct only if the person knows them to be false. . . . Thus section 148.6 proscribes
only constitutionally unprotected speech.” (Id. at p. 506.) “In our country, we do not
expect, and the Constitution does not require us to tolerate, knowingly false statements of
fact.” (Id. at p. 510.) 8
                                              II
                                       OVERBREADTH
       J.M. contends the portion of section 148.1, subdivision (c) he was found to have
violated — the false report of a future placement of a bomb or other explosive — is
unconstitutionally overbroad and facially invalid, because it prohibits a substantial
amount of protected speech. We reject his claim. 9



8      We recognize that in Stanistreet, the California Supreme Court observed: “When
a person makes a complaint against a peace officer of the type that section 148.6 governs,
the agency receiving the complaint is legally obligated to investigate it and to retain the
complaint and resulting reports or findings for at least five years. [Citation.] Thus, the
potential harm of a knowingly false statement is greater here than in other situations.”
(Stanistreet, supra, 29 Cal.4th at p. 508.) J.M.’s words did not, of course, legally obligate
anyone to investigate. We do not view the absence of such a legal obligation as being of
import, as the California Supreme Court’s discussion of that point was made in the
context of addressing an argument that section 148.6 was unconstitutional because it
proscribes knowingly false accusations of misconduct against peace officers only.
(Stanistreet, supra, pp. 501, 508.) J.M. makes no such argument, nor does one seem
reasonably possible with respect to section 148.1, subdivision (c).
9      It does not appear J.M. raised this argument below. The Attorney General
appropriately does not claim the issue has been forfeited, however. “All issues, even
those involving an alleged constitutional violation, are subject to the rule of forfeiture,
and a defendant’s failure to raise the issue before the trial court will generally result in the
appellate court’s refusal to consider it. . . . Notwithstanding this rule of forfeiture, courts
generally consider constitutional challenges to penal statutes for the first time on appeal
where, as here, the arguments are legal, based on undisputed evidence, and center on
review of abstract and generalized legal concepts. [Citations.]” (People v. Navarro
(2013) 212 Cal. App. 4th 1336, 1347-1348, fn. 9; see In re P.C. (2006) 137 Cal. App. 4th
279, 287.)


                                              10.
       “A facial challenge to the constitutional validity of a statute . . . considers only the
text of the measure itself, not its application to the particular circumstances of an
individual. [Citation.]” (Tobe v. City of Santa Ana, supra, 9 Cal.4th at p. 1084.) “A
statute is facially overbroad if it ‘may cause others not before the court to refrain from
constitutionally protected speech or expression.’ [Citations.] To succeed, ‘a
constitutional challenge based on asserted overbreadth . . . must demonstrate the statute
inhibits a substantial amount of protected speech. [Citation.] “[O]verbreadth . . . must
not only be real, but substantial as well, judged in relation to the statute’s plainly
legitimate sweep.” [Citation.]’ [Citation.]” (Stanistreet, supra, 29 Cal.4th at p. 511.)
“A statute may not be found constitutionally invalid on overbreadth grounds simply
because it is possible to conceive of one or a few impermissible applications . . . .”
(People v. Toledo (2001) 26 Cal. 4th 221, 234-235.) Rather, “[t]he overbreadth claimant
bears the burden of demonstrating, ‘from the text of [the law] and from actual fact,’ that
substantial overbreadth exists. [Citation.]” (Virginia v. Hicks (2003) 539 U.S. 113, 122.)
       “In determining a statute’s constitutionality, we start from the premise that it is
valid, we resolve all doubts in favor of its constitutionality, and we uphold it unless it is
in clear and unquestionable conflict with the state or federal Constitutions. [Citation.]”
(Mounts v. Uyeda (1991) 227 Cal. App. 3d 111, 122; see In re M.S., supra, 10 Cal.4th at
p. 710.) “Invalidation for overbreadth is ‘ “ ‘strong medicine’ ” ’ that is not to be
‘casually employed.’ [Citation.]” (United States v. Williams (2008) 553 U.S. 285, 293.)
       As we have explained, ante, subdivision (c) of section 148.1 criminalizes the
malicious communication of knowingly false information about placement of a bomb or
other explosive. As we have also explained, such utterances are not constitutionally
protected.
       J.M. fails to demonstrate the statute inhibits a substantial amount of protected
speech. (Cf. Summit Bank v. Rogers (2012) 206 Cal. App. 4th 669, 690 [Fin. Code,



                                              11.
§ 1327 10 held to be unconstitutionally overbroad; statute was not drawn or construed to
punish only deliberate false statements of fact].) In so concluding, we reject his assertion
the “future bomb placement” portion of section 148.1, subdivision (c) could only be
constitutional if limited to false predictions of bomb placement containing specific dates
and locations. J.M.’s statement here — “ ‘I will blow up the school one day and I know
where to find an army gernade [sic]’ ” — is no less a deliberately false statement of fact
than “I am going to blow up the school with a grenade tomorrow at noon.”
       “Because in virtually all, if not all, of its applications, the crime [proscribed by
section 148.1, subdivision (c)] will apply only to speech that is not constitutionally
protected, the overbreadth doctrine may not properly be invoked to preclude recognition
of that crime.” (People v. Toledo, supra, 26 Cal.4th at p. 235.)
                                             III *
       SUFFICIENCY OF THE EVIDENCE OF THE CORPUS DELICTI OF THE CRIME
       J.M. contends falsity is an element of a violation of section 148.1, subdivision (c).
He says absent his extrajudicial admission that he was joking, there was insufficient
evidence to establish the corpus delicti of the crime. His claim fails. 11




10     “Any person who willfully and knowingly makes, circulates, or transmits to
another or others, any statement or rumor, written, printed, or by word of mouth, which is
untrue in fact and is directly or by inference derogatory to the financial condition or
affects the solvency or financial standing of any bank doing business in this state, or who
knowingly counsels, aids, procures, or induces another to start, transmit, or circulate any
such statement or rumor, is guilty of a misdemeanor . . . .” (Fin. Code, § 1327, subd. (a).)
*      See footnote, ante, page 1.
11     Although J.M. did not raise this claim below, appellate courts will entertain direct
claims that a conviction or adjudication cannot stand due to independent evidence of the
corpus delicti. (E.g., In re I.M. (2005) 125 Cal. App. 4th 1195, 1203.)


                                             12.
       “In every criminal trial, the prosecution must prove the corpus delicti, or the body
of the crime itself — i.e., the fact of injury, loss, or harm, and the existence of a criminal
agency as its cause. In California, it has traditionally been held, the prosecution cannot
satisfy this burden by relying exclusively upon the extrajudicial statements, confessions,
or admissions of the defendant. [Citations.]” (People v. Alvarez (2002) 27 Cal. 4th 1161,
1168-1169.) “This rule is intended to ensure that one will not be falsely convicted, by his
or her untested words alone, of a crime that never happened. [Citations.]” (Id. at
p. 1169.)
       The requisite proof independent of the defendant’s extrajudicial statements “may
be circumstantial and need not be beyond a reasonable doubt, but is sufficient if it permits
an inference of criminal conduct, even if a noncriminal explanation is also plausible.
[Citations.] There is no requirement of independent evidence ‘of every physical act
constituting an element of an offense,’ so long as there is some slight or prima facie
showing of injury, loss, or harm by a criminal agency. [Citation.] In every case, once the
necessary quantum of independent evidence is present, the defendant’s extrajudicial
statements may then be considered for their full value to strengthen the case on all issues.
[Citations.]” (People v. Alvarez, supra, 27 Cal.4th at p. 1171.)
       The elements of the corpus delicti are not always the same as the elements of the
offense, and may or may not include evidence of the defendant’s mental state. (People v.
Hawkins (2004) 124 Cal. App. 4th 675, 680.) Regardless, “the corpus delicti rule has no
application when the defendant’s extrajudicial statements constitute the crime.” (People
v. Chan (2005) 128 Cal. App. 4th 408, 420; accord, In re I.M., supra, 125 Cal.App.4th at
p. 1204; see People v. Carpenter (1997) 15 Cal. 4th 312, 394, abrogated on another
ground by People v. Diaz (2015) 60 Cal. 4th 1176, 1189-1190 & superseded by statute on
another ground as stated in Verdin v. Superior Court (2008) 43 Cal. 4th 1096, 1106.)
       “According to the plain language of subdivision (c) of section 148.1, a person who
maliciously communicates [knowingly] false information about placement of a bomb to

                                              13.
any other person commits a crime.” (People v. Cheaves (2003) 113 Cal. App. 4th 445,
451.) “[T]he purpose of the corpus delicti rule is to prevent the conviction of the
innocent by his or her own words of a crime that never happened.” (People v. Chan,
supra, 128 Cal.App.4th at p. 420.) Here, the knowingly false communication is itself the
crime; J.M.’s admission that he was joking “could not be a confession to a crime that
never occurred.” (People v. Carpenter, supra, 15 Cal.4th at p. 394.) The admission of
falsity was itself part of the crime. (See In re I.M., supra, 125 Cal.App.4th at p. 1204.) It
did not have to be independently proved. (See People v. Carpenter, supra, 15 Cal.4th at
p. 394.) 12
                                             IV *
                                            DEJ
       J.M. contends he is entitled to a conditional reversal, and remand for further
proceedings, because he was improperly denied his right to seek DEJ. We, like the
Attorney General, agree.
       DEJ for juveniles is governed by Welfare and Institutions Code section 790 et seq.
“The sections provide that in lieu of jurisdictional and dispositional hearings, a minor
may admit the allegations contained in a [Welfare and Institutions Code] 602 petition and
waive time for the pronouncement of judgment. Entry of judgment is deferred. After the
successful completion of a term of probation, on the motion of the prosecution and with a
positive recommendation from the probation department, the court is required to dismiss
the charges. The arrest upon which judgment was deferred is deemed never to have
occurred, and any records of the juvenile court proceeding are sealed. [Citations.]”
(Martha C. v. Superior Court (2003) 108 Cal. App. 4th 556, 558.) “Although . . . the

12      In any event, the lack of search results of any interest, both of J.M.’s residence and
his Internet search history, permit the reasonable inference of falsity. Accordingly, J.M.
is not entitled to reversal.
*      See footnote, ante, page 1.


                                             14.
decision to grant DEJ [to an eligible minor] is a matter of discretion for the juvenile
court, . . . the procedures for considering DEJ reflect a ‘strong preference for
rehabilitation of first-time nonviolent juvenile offenders’ and limit the court’s power to
deny DEJ such that denial of DEJ to an eligible minor who wants to participate is proper
only when the trial court finds ‘ “the minor would not benefit from education, treatment
and rehabilitation.” ’ [Citation.]” (In re Joshua S. (2011) 192 Cal. App. 4th 670, 675-676,
fn. omitted.)
       It is undisputed that J.M. was eligible for DEJ. (Welf. & Inst. Code, § 790, subd.
(a).) The prosecutor reviewed J.M.’s file, determined J.M. was eligible, and filed form
JV-750 (“DETERMINATION OF ELIGIBILITY Deferred Entry of Judgment-Juvenile”)
with the petition, as required by California Rules of Court, rule 5.800(b)(1).13 Also
issued was form JV-751 (“CITATION AND WRITTEN NOTIFICATION FOR
DEFERRED ENTRY OF JUDGMENT-JUVENILE”), by which J.M.’s custodial parent,
guardian, or caregiver was ordered to appear at a hearing at which the court was to
consider whether to grant DEJ. (Welf. & Inst. Code, § 792; rule 5.800(c).) The citation
did not specify a date, time, or department for the hearing, however. Moreover, the
record contains only the first page of form JV-751. The second page, which sets out DEJ
procedures, consequences, and similar information, as required by Welfare and
Institutions Code section 791, is missing.
       J.M.’s detention hearing took place on September 5, 2017. At that hearing, J.M.’s
attorney denied the allegations of the petition on J.M.’s behalf. No parent, guardian, or
caregiver was present. The prosecutor stated for the record that J.M. was DEJ-eligible.
The next hearing took place on September 7, 2017. J.M.’s grandmother was present.
The prosecutor stated he had handed her “the DEJ form.” No DEJ hearing was ever set,
nor was further mention made of DEJ during any of the proceedings.

13     All references to rules are to the California Rules of Court.


                                             15.
       “[A] juvenile court is not required to rule on a minor’s possible suitability for a
DEJ where the minor is properly advised of his or her DEJ eligibility and fails to admit
the charges or waive the jurisdictional hearing because such a failure amounts to a
rejection of the DEJ’s expedited procedure. [Citations.] [¶] But where, as here, the
minor is not properly notified of DEJ procedures, the juvenile court may not fail to
consider the minor’s suitability.” (In re Trenton D. (2015) 242 Cal. App. 4th 1319, 1325.)
“ ‘The court is not required to ultimately grant DEJ, but is required to at least follow
specified procedures and exercise discretion to reach a final determination once the
mandatory threshold eligibility determination is made. [Citation.]’ [Citation.]” (In re
Joshua S., supra, 192 Cal.App.4th at p. 678.)
       Although J.M. was given notice of his eligibility for DEJ and that a hearing would
be held on the matter, he was not given notice of when that hearing would take place or
what DEJ entailed. Nor did the court indicate, at any of the hearings, that J.M.’s
suitability for DEJ was under consideration. “Accordingly, [J.M.] did not have a full and
fair opportunity to request DEJ in lieu of jurisdictional and dispositional hearings. Nor
did [J.M.] have the opportunity to present any evidence he might have had . . . .” (In re
D.L. (2012) 206 Cal. App. 4th 1240, 1245.) Reversal is, accordingly, required. (Ibid.)
                                      DISPOSITION
       The jurisdictional and dispositional orders are vacated. The case is remanded to
the juvenile court for further proceedings in compliance with Welfare and Institutions
Code section 790 et seq. and rule 5.800 of the California Rules of Court. If the juvenile
court grants deferred entry of judgment (DEJ) to J.M., the jurisdictional and dispositional
orders will remain vacated. If the juvenile court denies DEJ to J.M., it shall reinstate the




                                             16.
jurisdictional and dispositional orders, subject to J.M.’s right to have the denial of DEJ
reviewed on appeal.

                                                                 _____________________
                                                                            DETJEN, J.
WE CONCUR:


 _____________________
 HILL, P.J.


 _____________________
 LEVY, J.




                                             17.